Citation Nr: 0014082	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  94-15 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric 
condition, to include post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served honorably on active duty from September 
1948 to June 1952.  The veteran served on active duty under 
conditions other than honorable from October 1953 to February 
1955.  An August 1955 VA decision found that for VA purposes 
the veteran's period of service from October 1953 to February 
1955 was under dishonorable conditions.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1993 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied service connection for 
a psychiatric condition, to include post-traumatic stress 
disorder.

This appeal was previously before the Board and was the 
subject of an April 1997 remand which requested development 
of the evidence.  That development has been completed and the 
claim is again before the Board.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The evidence does not show that the veteran engaged in 
combat with the enemy.

3.  There is no competent evidence which shows that the 
veteran had post-traumatic stress disorder while in service.

4.  The medical evidence of record does not show a diagnosis 
of post-traumatic stress disorder based upon stressors whose 
existence VA has confirmed as the finder of fact.

5.  The medical evidence does not show that the veteran was 
treated for any psychiatric disorder during his period of 
service from September 1948 to June 1952 or that any 
psychosis manifested to a compensable degree within one year 
following the veteran's separation from service in June 1952.


CONCLUSION OF LAW

A psychiatric disorder, to include post-traumatic stress 
disorder, was not incurred in or aggravated during the 
veteran's active honorable service; nor is any psychiatric 
disorder, to include post-traumatic stress disorder, 
proximately due to or the result of any disease or injury 
incurred in or aggravated by service; nor did a psychosis 
manifest to a compensable degree within one year following 
the veteran's separation from active honorable service.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 4.125 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that a psychiatric disorder, to include 
post-traumatic stress disorder, was incurred in or aggravated 
by service or is proximately due to or the result of a 
disease or injury incurred in or aggravated by service and 
that service connection therefor is warranted.  After a 
review of the record, the Board finds that the veteran's 
contentions are not supported by the evidence, and his claim 
is denied.

The Board finds that the veteran's claim is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  He 
has presented a claim that is plausible.  He has not alleged 
that there are any records of probative value that may be 
obtained which have not already been associated with his 
claims folder.  The Board accordingly finds that the duty to 
assist the veteran, as mandated by 38 U.S.C.A. § 5107(a) 
(West 1991), has been satisfied.

The veteran submitted additional evidence to the Board which 
was received on April 7, 1999.  The regulations provide that 
any pertinent evidence submitted by the appellant to the 
Board must be referred to the agency of original jurisdiction 
for review and preparation of a supplemental statement of the 
case unless that procedural right is waived in writing, or 
unless the benefit sought on appeal may be granted.  
38 C.F.R. § 20.1304(c) (1999).

However, the Board finds that the additional evidence 
submitted by the veteran is not pertinent to this claim.  In 
large part, that evidence is duplicative of evidence already 
in the claims folder.  The remainder of that evidence is in 
furtherance of the veteran's claim that he was exposed to 
ionizing radiation during Operation Greenhouse.  However, 
other evidence already in the file verifies that the veteran 
participated in Operation Greenhouse, an atmospheric nuclear 
test series.  Therefore, the Board finds that the additional 
evidence submitted by the veteran is not pertinent as the 
issue that evidence addresses, his exposure to radiation 
during participation in Operation Greenhouse, is conceded.  
Therefore, the Board finds that it is not necessary to remand 
this claim to the agency of original jurisdiction for review 
of that evidence and preparation of a supplemental statement 
of the case.

The Board also notes that the veteran served honorably on 
active duty from September 1948 to June 1952.  The veteran 
also served on active duty under conditions other than 
honorable from October 1953 to February 1955.  An August 1955 
VA decision found that for VA purposes the veteran's period 
of service from October 1953 to February 1955 was under 
dishonorable conditions.  Therefore, compensation is not 
payable for any disability resulting from that period of 
service.  38 C.F.R. § 3.12 (1999).  Thus, the Board will not 
consider any event occurring during the veteran's period of 
active duty service from October 1953 to February 1955, nor 
will the Board consider any disability incurred in or 
aggravated during that period, in determining whether or not 
service connection for a psychiatric disorder, to include 
post-traumatic stress disorder, is warranted.

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303, 3.304 (1999).  Disability 
which is proximately due to or the result of a disease or 
injury incurred in or aggravated by service will also be 
service-connected.  38 C.F.R. § 3.310 (1999).  Service 
connection may also be established for a chronic disease 
manifested to a compensable degree within a presumptive 
period following separation from service.  38 C.F.R. 
§§ 3.307, 3.309 (1999).  Psychoses are chronic diseases with 
a presumptive period of one year.  38 C.F.R. §§ 3.307, 3.309 
(1999).  Congenital or developmental defects such as 
personality disorders are not diseases or injuries within the 
meaning of the applicable legislation and thus service 
connection cannot be established for those congenital or 
developmental defects.  38 C.F.R. § 3.303(d) (1999).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, occurrence of the claimed in-service stressor may be 
established by the veteran's lay testimony alone.  38 C.F.R. 
§ 3.304(f) (1999).

The criteria for establishing entitlement to service 
connection for post-traumatic stress disorder were amended 
during the pendency of the veteran's appeal, effective March 
7, 1997.  See 64 Fed. Reg. 32,808 (June 18, 1999).  Pursuant 
to the criteria in effect prior to March 7, 1997, the 
regulation provided that service connection for post-
traumatic stress disorder requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed inservice stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or other similar 
combat citation will be accepted, in the absence of evidence 
to the contrary, as conclusive evidence of the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1998).

The United States Court of Appeals for Veterans Claims has 
held that for the purpose of appeals, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
should be applied unless provided otherwise by statute.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  The 
Board will evaluate the veteran's symptomatology pursuant to 
both the criteria in effect prior to March 7, 1997, and the 
criteria in effect subsequent to that date, to determine 
which may be more favorable to the veteran.  However, the 
Board finds that the criteria are equally unfavorable to the 
veteran as the objective evidence of record does not show 
that the veteran engaged in combat with the enemy during his 
period of honorable active service.

The United States Court of Appeals for Veterans Claims set 
forth the framework for establishing the presence of a 
recognizable stressor, which is the essential prerequisite to 
support a diagnosis of post-traumatic stress disorder, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993).  The Court divided 
the analysis into two requirements.  The first requirement is 
that evidence demonstrate the existence or occurrence of an 
alleged stressful event.  The second requirement is a 
determination as to whether the stressful event is of the 
type required to support a diagnosis of post-traumatic stress 
disorder.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service varies depending upon 
whether or not the veteran is found to have "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154 (West 1991); 
38 C.F.R. § 3.304 (1999); Hayes v. Brown, 5 Vet. App. 60 
(1993).  The Court provided a two-step process for 
determining whether the veteran "engaged in combat with the 
enemy."  First it must be determined that the veteran was 
engaged in combat with the enemy and that the claimed 
stressors are related to such combat.  If the RO finds in the 
affirmative, then (and only then), a second step requires 
that the veteran's lay testimony regarding alleged stressors 
must be accepted as conclusive and no further development or 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be "satisfactory," that is, 
credible, and "consistent with the circumstance, conditions, 
or hardships of such service."  Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  Where, however, VA determines that the 
veteran did not engage in combat with the enemy, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  West v. 
Brown, 7 Vet. App. 70, 76 (1994).  The claimant's assertions 
that he engaged in combat with the enemy are not sufficient, 
by themselves, to establish this fact.  The record must first 
contain recognized military citations or other supportive 
evidence to establish that he engaged in combat with the 
enemy.

In West, the Court held that in addition to demonstrating the 
existence of the alleged stressor, the facts must also 
establish that the alleged stressor was sufficient to be a 
stressor which could result in post-traumatic stress 
disorder.  The Court held that the sufficiency of the alleged 
stressor is a medical determination, and therefore 
adjudicators may not render a determination on that point in 
the absence of independent medical evidence.  See also Cohen 
v. Brown, 10 Vet. App. 128 (1997).  The Court in West also 
held that a psychiatric examination was inadequate for the 
purpose of establishing the existence of post-traumatic 
stress disorder for VA purposes because the examiners relied, 
in part, on events whose existence had not been verified and 
which the Board had rejected.

The Court analysis shows that the question of the existence 
of the alleged stressors should be resolved by the 
adjudicator.  If the adjudicator determines that the record 
establishes the existence of any of the alleged stressors, 
then, and only then, the case should be referred for a 
medical examination to determine the sufficiency of the 
alleged stressor, that is, whether the verified occurrence 
was sufficient to constitute a stressor which resulted in 
post-traumatic stress disorder.  Thus, any examination or 
medical report which renders a diagnosis of post-traumatic 
stress disorder which is not clearly based solely upon 
stressors whose inservice occurrence the adjudicator has 
accepted would be inadequate for rating purposes.

The veteran's service medical records for his period of 
honorable active service do not show that he complained of, 
was treated for, or was diagnosed with any mental disorder.  
His June 1952 separation examination found the psychiatric 
examination to be normal.

His service personnel records indicate service at Eniwetok 
Island from March 16, 1950, to June 15, 1951.

A March 10, 1954, service medical report from the veteran's 
period of service under dishonorable conditions notes that 
the veteran feared what would happen if he was assigned as a 
guard at the stockade.  He stated that all his life he had 
been very aggressive and that when he met someone he would 
often hit them even though they had done nothing.  He feared 
he would beat some prisoner or kill someone.  The veteran 
attended ten years of school but was often in trouble with 
other students and teachers.  One time he threw a teacher 
over a railing and was almost expelled for it.  He was often 
in fights.  At age 16 he stole a boat.  He was caught and 
given the choice of going to jail or joining the army.  He 
chose the army.  He stated that he held grudges and tried to 
kill a captain by dropping a bag of cement on him.  He said 
that he was tried for manslaughter but released and that he 
was charged with hitting others but he "got off."  The 
veteran had attempted training in "C. I. C." but had washed 
out and threatened the man who was responsible for his 
failure.  The veteran said he thought little of the army and 
rank and that it would never stop him from hitting someone if 
he felt like hitting the person.  There was no record of 
trouble since the veteran's enlistment in October 1953.  The 
examiner noted that the veteran was very agitated and 
somewhat nervous.  He seemed very much upset by his present 
situation and was also very aggressive in his feelings about 
those responsible for sending him.  He was in good contact 
however and did not present any psychotic symptoms.  The 
examiner felt that the veteran was an aggressive psychopathic 
person.

A March 11, 1954, service medical report from the veteran's 
period of service under dishonorable conditions notes that 
the veteran appeared to have a classical psychopathic 
personality with antisocial and aggressive features.  There 
was evidence of marked difficulty tolerating tension, 
frustration, and discipline, and also evidence of a lifelong 
difficulty with authorities.  There were marked aggressive 
features and evidence of impulsivity.  He was able to 
distinguish between right and wrong and adhere to the right.

A March 16, 1954, service medical report from the veteran's 
period of service under dishonorable conditions notes that 
the veteran had a lifelong character disorder manifested by 
poor interpersonal relationships and poor control of 
hostility.  He had always had difficulty with people in 
authority over him as indicated by his school, work, and Army 
history.  In light of those factors, it seemed that the 
veteran should be placed in a position to work with equipment 
rather than with people as he was a potential trouble maker.

A March 26, 1954, service medical report from the veteran's 
period of service under dishonorable conditions provides a 
diagnosis of chronic moderate antisocial personality 
disorder, manifested by poorly controlled hostility, 
impulsivity, and difficulty in interpersonal relationships.  
The examiner found that the condition was not incurred in the 
line of duty and existed prior to the veteran's entrance to 
service.

A May 1955 VA examination found that the veteran's nervous 
system examination consisting of neurological, psychiatric, 
and personality examinations, was negative.

A March 8, 1990, VA medical report notes that the veteran 
complained of being violent and was concerned about his 
emotional stability.  The veteran stated that he had lots of 
injuries in the war and that he had been in an atomic blast 
in service.  He stated that he had violent tendencies and 
confessed to homicidal tendencies.  He claimed early morning 
and evening depression and anxiety.  He complained of loss of 
memory in some subjects and inability to concentrate on some 
matters.  He had crying spells.  He stated that he had never 
received any past psychiatric treatment.  He denied any 
suicidal tendencies.  The admitting physician assessed an 
emotional problem with admitted homicidal tendencies for 
several years and possible post-traumatic stress disorder.

A March 8, 1990, VA consultation sheet shows that the veteran 
was talkative with pressure of speech.  He insisted that he 
was service-connected.  He admitted to poor impulse control.  
Homicidal ideation was denied, but the veteran had the habit 
of talking in a threatening manner.  His judgment was 
questionable at times.  Insight was lacking.  The examiner 
provided a diagnosis of generalized anxiety disorder and 
proposed to rule out bipolar disorder.

A March 22, 1990, VA social work service report notes that 
the veteran had a diagnosis of anxiety disorder.  The veteran 
was cooperative, anxious, and agitated about his nonservice-
connected status.  He was alert and oriented times three.  
Hallucinations and delusions were not elicited.

An April 5, 1990, VA medical report notes that the veteran 
had lost control and threatened people a few times since his 
last visit.  Speech was tangential and pressured.  Paranoid 
ideas were present.  No hallucinations were present.  There 
were some feelings of depression.  He had no previous 
psychiatric treatment but had been in trouble with the police 
and people many times because of his loss of control.  
Judgment was poor at times.  He was impulsive and easily 
irritable and argumentative.

An April 20, 1990, VA medical report shows that the veteran 
reported losing control  He had problems with authority and 
felt suspicious of everyone.  He had paranoid ideas and 
feelings of persecution.  Mental status examination showed 
pressure of speech, which was disorganized and loose.  He was 
high and manicky.  He was giving bizarre and hard to believe 
stories of his conflicts with people in recent years, always 
leading to fights.  He was very negativistic.  He was easy at 
provoking others and looking for trouble.  He had paranoid 
ideas.  He denied hallucinations.  Judgment was impaired and 
insight was lacking.  The examiner provided diagnoses of 
affective disorder, manic, and alcohol dependence and 
recommended admission to psychiatry.

A VA discharge summary for a hospitalization from April 21, 
1990, to May 4, 1990, shows that the veteran was unemployed 
and had been working as a bounty hunter.  He was single and 
had two children, ages five and six.  The veteran was having 
aggressive behavior and it was felt that he was becoming more 
agitated and manic so he was admitted.  The veteran stated 
that for the previous six months he had been noticing his 
temper increasing.  He got irritated more easily.  In the 
past he had become violent and aggressive easily, which he 
dated back to his military service.  The veteran denied any 
history of previous psychiatric hospitalization.  The veteran 
admitted that he had been in jail for fighting.  Mental 
status examination showed that the veteran denied depression.  
He was alert and oriented times three.  He denied auditory or 
visual hallucinations.  He denied suicidal or homicidal 
ideation.  It was not clear that he was overly paranoid as 
the life he led would probably get him in trouble because of 
his demands and expectations of the way he should be treated.  
He appeared to be very demanding and was hyperverbal and 
hyperactive.  It was easy to see that he would irritate other 
people.  His cognitive functions were grossly intact.  Memory 
and orientation were good.  Insight and judgment were 
impaired.  The veteran was placed on Serentil and lithium.  
He slowly started improving.  His attitude changed.  He was 
not as hyperactive and hyperverbal.  The aggressiveness and 
hostility were reduced until finally it was felt that he was 
able to be discharged in improved condition.  The prognosis 
was fair.  The treating physician diagnosed bipolar disorder, 
manic.

A May 17, 1990, VA medical report shows that the veteran was 
still very hyper.  He was at war with many people in his 
community.  He was still full of wild stories and threats.  
Objective examination found the veteran pressured of speech 
and tangential.  He was high with mood elevation.  He refused 
to take medication.  The examiner diagnosed affective 
disorder-mania.

An August 6, 1990. VA medical report shows that the veteran 
admitted to drinking six to eight beers per day.  He was 
tense and moderately anxious.  There was no psychomotor 
excitement (pathological) or retardation.  He was able to 
reach a goal in his speech.  There were no delusions or 
hallucinations.  He was alert and oriented times three.  
Judgment was not impaired.  The examiner provided a possible 
diagnosis of bipolar affective disorder.

A September 5, 1990, VA medical report shows found the 
veteran anxious, talkative, disorganized, and always talking 
about his anger at people and how he was going to get back at 
them.  There was no change or sign of recent exacerbation.  
He was always involved with getting revenge but there was 
more talking than doing.  He had no insight into how 
frightening the things he talked about could be to his young 
daughters.  He was drinking three to six beers daily.  There 
were no hallucinations.  Thinking was paranoid.  Mood was 
elevated most of the time.  The examiner diagnosed bipolar-
manic.

A October 11, 1990, VA medical report found the veteran 
talkative with paranoid ideas present, but no delusions 
elicited.  The examiner diagnosed affective disorder.

A January 3, 1991, VA medical report found the veteran's 
speech pressured, loose, manicky, and restless.  He was high 
and drinking four to six beers per night.  There was no 
motivation for change.  The examiner diagnosed affective 
disorder-manic.

An April 17, 1991, VA medical report found the veteran's 
speech pressured.  He was tense, anxious and threatening to 
kill various persons.  He constantly dwelled over his 
experience with the atomic blast and mistreatment from the 
government.  He was drinking four beers daily.  The examiner 
diagnosed anxiety disorder and alcohol dependence.

A June 26, 1991, VA medical report found the veteran anxious 
and talkative.  Speech was loose and tangential.  He always 
talked of threatening to kill people.  Judgment was 
questionable.  He was argumentative and had no tolerance with 
people and a very short attention span.  His temper was very 
short.  He had not held a steady job since 1987.  There was 
no psychosis.  Mood was labile.  There was no change.  The 
examiner diagnosed bipolar-manic.

An August 27, 1991, VA medical report found the veteran had 
bizarre, obsessional, racing thoughts.  He was always 
threatening people with words.  No delusion was elicited.  
Speech was pressured.  The examiner diagnosed bipolar-manic.

A November 6, 1991, private medical report shows that the 
veteran was rather dramatic.  He was garrulous with pressured 
speech and expansive presentation.  He said he had been 
arrested for assault with intent to kill about ten times, the 
last in 1988, with no jail time served.  He stated that he 
had been married four or five times.  He stated that he had 
experienced seven to ten atomic blasts and at the time he was 
able to receive radio signals through his teeth.  He stated 
that he had been a bouncer for five years and had worked 
fifteen to twenty years as a bounty hunter.  Mental status 
examination revealed a rather agitated, dramatic man who was 
ready to take up causes.  He was oriented times three.  He 
did not appear overly depressed.  He was agitated and 
pressured in his presentation.  There was some aggrandizement 
of his self description.  He had ideas of persecution and was 
involved in ongoing difficulties with authorities.  He was 
quick to argue.  He denied hallucinations or delusions.  The 
examiner opined that the veteran presented in a hyper, 
agitated manner with a history of dysfunctional relationships 
and difficulties.  He had not responded well to lithium.  The 
examiner felt that the veteran was competent but needed 
ongoing monitoring.  The examiner diagnosed bipolar disorder, 
manic type; borderline personality; and alcohol dependence in 
remission.

A private discharge planning record shows that the veteran 
was hospitalized from August 6, 1992, to August 10, 1992.  He 
denied homicidal and suicidal ideation.  He was pleasant and 
cooperative.  He was referred for post-traumatic stress 
disorder follow-up.

In a March 9, 1993, statement, the veteran described his 
alleged stressors.  He stated that he served as a guard for 
German, Italian, Japanese, and American prisoners.  He stated 
that he had to deal with some escape attempts which required 
shooting at the prisoners of war.  The veteran stated that in 
1949 he was stranded at sea for five days when his boat hit a 
dud torpedo from an enemy submarine.  The veteran stated that 
he worked grave detail in the South Pacific.  The veteran 
stated that he participated in Operation Greenhouse and seven 
nuclear bomb tests, the last one of which was a hydrogen bomb 
test.  The veteran also stated that he served on a boat which 
blew up and that he had to swim for shore through shark-
infested waters.  The veteran stated that he was not wounded 
as a result of enemy action and was not a prisoner of war.

A May 4, 1993, VA medical report notes that the veteran was 
hospitalized at a private facility but did not know why.  He 
was disorganized.  Affect was labile and inappropriate.  The 
examiner could not decide if the veteran's material was 
delusional.  He was ready to get even with whoever provoked 
him.  He was suspicious of people and paranoid with people in 
positions of authority.  Judgment was very impaired at time.  
The examiner diagnosed bipolar-manic.

A December 7, 1993, private physician's letter notes that the 
veteran had been counseled since August 1992.  He was 
diagnosed with bipolar disorder and post-traumatic stress 
disorder.  He was working on issues of anger related to his 
experiences in the military and during the war.  He also 
suffered from anxiety attacks and intrusive memories of war-
related experiences.

An April 21, 1994, private physician's letter notes that the 
physician was writing to confirm the diagnosis in a December 
7, 1993, letter of bipolar disorder with mixed psychotic 
features and post-traumatic stress disorder.

At a September 1994 RO hearing, the veteran related that 
during service he served near atomic bomb blasts and 
witnessed a ship on fire where people died.

A December 27, 1994, VA medical report notes that the veteran 
was very upset because his claim for compensation was denied.  
He said he was sleeping poorly with nightmares.  The examiner 
listed post-traumatic stress disorder/manic among the 
diagnoses.

A March 1, 1995, VA mental disorders examination found that 
the veteran was receiving therapy every two weeks from a 
private facility.  The veteran stated that he didn't believe 
in laws.  He stated that if he were not concerned about the 
responsibility of his children that there were a fair number 
of people he would take out.  He had few friends because 
there were not many people who liked him.  The veteran 
described war experiences where he was thrown out of a patrol 
boat.  He described a time when our own planes attacked his 
boat.  He stated that he was never injured.  He stated that 
his most frightening experience was when the rudder of his 
ship was shot off and for a week the ship was immobile in the 
ocean.  Eventually a tow boat appeared and they were towed 
back without harm.  The veteran was a large, talkative 
individual who was cooperative and attentive.  He brought a 
large portfolio which included many pieces of correspondence 
and newspaper clippings relating to his experiences and 
philosophies.  Rather than being actively depressed, he 
appeared quite cheerful.  His mood tended to be expansive.  
There were no indications of hallucinations or frank 
delusional trends, but it was obvious that he harbored a 
basic attitude of aggressiveness and potential violence.  He 
indicated that he could not be productively employed because 
of an automobile accident where he broke his neck and crushed 
his back.  Memory and orientation were adequate.  Insight and 
judgment were poor.  He was competent to manage financial 
benefits.  The examiner diagnosed personality disorder, not 
otherwise specified.

An April 3, 1995, private physician's letter notes that the 
veteran had been receiving treatment from the facility since 
July 1992 and was diagnosed with bipolar disorder with mixed 
psychotic features and post-traumatic stress disorder.

An April 7, 1995, VA medical report proposed to rule out a 
diagnosis of post-traumatic stress disorder.

A January 5, 1996, private medical report notes that the 
veteran was having difficulty with sleep and provides an 
impression of depression.

A December 10, 1997, letter from the Defense Special Weapons 
Agency confirms the veteran's participation in Operation 
Greenhouse, an atmospheric nuclear test series conducted 
during 1951.

A September 23, 1998, VA post-traumatic stress disorder 
examination notes that the veteran requested that his 
daughter be present at the interview to verify his incidents 
of violent behavior.  After a short report from the daughter, 
the interview was conducted with only the veteran.  The 
examiner noted the veteran's history of honorable service 
from 1948 to 1952 and the veteran's reenlistment in 1953 
resulting in an undesirable discharge.  The examiner noted a 
diagnosis of antisocial personality disorder in 1954 during 
the second period of service.  The examiner also noted a 1990 
diagnosis of personality disorder not otherwise specified.  
The veteran was hospitalized in 1990 with a diagnosis of 
bipolar disorder.  He was also hospitalized in 1991 with a 
diagnosis of bipolar disorder manic, and personality 
disorder.  The notes carried a working diagnosis of bipolar 
affective disorder.  The veteran's private treating facility 
had provided a diagnosis of bipolar affective disorder and 
post-traumatic stress disorder.  The veteran reported no 
difficulty during school years.  He had a tendency to be 
involved in fights because he "hated bullies."  There was 
no history of any disciplinary action in school.  There was 
no history of consumption of alcoholic beverages or street 
drugs.  The veteran did not have any psychiatric care during 
his growing years.  He quit high school in tenth grade at age 
fifteen and lied about his age to join the service.

The veteran reported several service experiences which he 
felt had a psychologically traumatic effect on him.  The 
veteran reported working on a captured German cruiser in 1948 
or 1949 and seeing passengers in another sinking ship jumping 
into the sea.  He felt disgusted that his Captain refused to 
stop and pick up survivors.  He stated he still thought about 
the sailors left unattended and got upset.

He reported an episode where his ship's rudder was damaged 
and they could not call for help because they were on radio 
silence.  The veteran was concerned that they might be 
torpedoed.  He was angry at the decisions of the Captain and 
still got upset thinking about it.

The veteran reported that in 1949 he was made to remove 
dynamite stored on an island and feared for his life due to 
the danger.  He did his duty without any injuries.

The veteran also reported as his most traumatic event, an 
episode when he was in a patrol boat at a pier and his boat 
was blown up.  He stated that he was thrown 100 feet in the 
air and landed in the water which was on fire from burning 
oil.  The veteran stated that he was able to save the life of 
another sailor and swim to shore where he passed out and woke 
up on an operating table.

The veteran reported another traumatic incident in 1950.  He 
was on shark watch while another soldier was drowning.  He 
dove into the water and brought the other soldier to the 
surface, but the soldier died.

The examiner stated that those incidents were part of the 
veteran's file.  After service, the veteran joined his father 
in an automobile repair garage.  He then came to Florida 
where he worked as a bounty hunter for a bank from 1977 to 
1987.  He retired in 1987 after injuring his back and was on 
Social Security disability.  The veteran married five times 
lasting from a few months to four to five years.  He had two 
daughters from his fifth marriage and had custody of them.  
The veteran strongly believed that the radiation he was 
exposed to in service caused his ailments and the death of 
his infant son.  He also blamed the failure of his marriages 
on radiation and post-traumatic stress disorder, which he 
thinks made a "crazy man" out of him.  He admitted to 
drinking during the periods when he was married and that he 
had a bad temper all along.  He denied any physical abuse 
toward his wives.  The veteran reported that he began 
drinking during service and that he had an alcohol problem 
during service.  He still drank about two beers per day.  One 
year prior to the examination the veteran stopped all 
therapy.

The veteran stated that he was anxious and tense all the 
time.  He was easily excitable and got irritable.  He seemed 
to be consumed by feelings of anger and bitterness toward VA 
and the government in general.  He strongly believed that he 
had been abused by the system.  He had the same feeling with 
regard to city officials where he lived.  He believed that 
they harassed him.  He was argumentative.  He felt depressed 
now and then because he saw his future going nowhere.  He 
seemed to be obsessed with the idea that damage was done to 
him because of the explosions of the atomic bombs and he was 
constantly unhappy and aggravated with the government for 
delaying his compensation.  He said that VA had to pay for 
the damage the radiation did to himself and his family.

Mental status examination found the veteran neat and casually 
dressed.  He was very anxious.  He had a hard time sitting 
still in his chair.  He was excitable.  He became emotional 
and was verbally over-productive.  He was distractible.  He 
would jump from subject to subject.  Mostly, he would prolong 
his answers to questions by spending excessive time 
explaining the causes of his problems rather than describing 
his symptoms.  He denied having any hallucinatory 
experiences.  His belief that he had been picked on and 
harassed was uncompromising.  He was oriented to time, place, 
and person.  Besides his idea that he had been persecuted by 
authorities, there were not other delusional systems.  He was 
able to handle abstractions.  His attention span and 
concentration were within normal limits.  His insight and 
judgment appeared to be impaired.

The examiner interviewed the veteran for two hours and ten 
minutes.  He was cooperative.  He was distractible and went 
into minute details of the story so it took him an enormous 
amount of time to provide the needed information.  Another 
issue that delayed the process of his evaluation was that he 
seemed to be obsessed with proving the causal effect of 
atomic radiation and post-traumatic stress disorder on his 
ailments and kept repeating his supporting arguments.  The 
veteran felt strongly that he was victimized by the 
government and other authorities.  He believed that he was 
specifically singled out and given a hard time.  He 
unquestionably believed that he was entitled to compensation 
for the ill effects of radiation and post-traumatic stress 
disorder so that he got infuriated by the delay in 
adjudication.  He did not seem to be able to consider any 
opposing view on that issue and his mind appeared to be 
completely made up.  The veteran appeared convinced that his 
arguments were well-justified by his own "research."  In 
this respect, it appeared that he was unable to grasp the 
whole picture and therefore he saw injustice everywhere.  The 
clinical picture was characterized by impatience, intense 
anxiety, anger, and irritability.  His excitement while 
giving information about his problem left many issues 
unclear.

The examiner opined that the impact of the traumatic events 
mentioned above appeared to be afterthoughts.  Somehow, the 
insight hit the veteran reading reports of post-traumatic 
stress disorder cases and getting information from his 
therapist.  It was true that he was preoccupied with those 
events and they were disturbing memories to him.  The VA 
diagnosis over the years had been bipolar disorder.  The 
examiner did not have any information from the veteran to 
suggest any psychopathology existed prior to his entering 
service and thus did not feel the evidence supported a 
diagnosis of personality disorder.  The earliest report of 
him being a trouble maker was in 1954 at which time he was 
already 23 years old.  There were however, indications of 
judgmental difficulties and behavioral problems particularly 
during the second part of his service.  The examiner opined 
that alcohol may have played a role in his failed marriages.  
The examiner noted that the veteran was in constant trouble 
with local authorities in his community.  He could not see 
anybody else's point of view and he sincerely felt victimized 
and persecuted.  The examiner felt that a diagnosis of 
delusional disorder should be considered due to that.  The 
examiner provided diagnoses of "bipolar disorder, hypomanic, 
chronic," and the examiner also proposed to rule out 
delusional disorder, persecutory type.

A December 29, 1998, private physician's examination notes 
that the veteran had been referred by his public defender.  
The veteran was seen at the county jail.   He was 
cooperative.  The veteran discussed in detail his medical and 
mental health problems.  He stated that during the atomic 
bomb explosion in World War II he was literally blown from a 
patrol boat and that he had to survive in shark infested 
waters off the Marshall Islands.  The veteran spoke about 
having a lengthy history of bipolar disorder and post-
traumatic stress disorder.  The veteran indicated that he had 
a good deal of specialized training in service to develop a 
"kill or be killed mentality."  He indicated that he was 
often troubled by recollections of his war experiences and 
that he admitted to having frequent dreams, flashbacks, and 
fits of rage.  He noted that helicopters and low flying 
planes could aggravate his post-traumatic stress disorder.  
He stated that when he perceived danger a switch went on and 
he engaged in automatic, aggressive behavior.  He noted that 
at those times he was in a fog-like altered state of 
consciousness and had little or no recollection after the 
fact of what happened.  The veteran denied illicit drug use.  
He admitted to being an alcoholic.  He continued to drink at 
times, but stated that he had drunk very little for quite a 
few years.  He stated that he had taken many psychotropic 
drugs in the past, including lithium, but was taking none at 
the time.  He felt that his father may have suffered from 
bipolar disorder.  The veteran stated that he had been 
married four or five time but said that he was unable to 
maintain interpersonal relationships due to his post-
traumatic stress disorder.  He thought that he had eight or 
nine children.  The veteran left home and joined the service 
prior to finishing high school.  He earned his GED and had 
some college credits.  He had worked in trucking, recovery 
work, and with the state police.

The veteran became upset and fearful because he was unable to 
raise his children while he was in jail.  The veteran stated 
he was in jail because a man came on his property who he had 
run off a number of times before.  He believed that the man 
was a threat to his children.  He believed that he may have 
been drunk and may have had a gun with him.  He had some 
recollection of getting a gun, but no other recollection of 
the event.

The veteran was found to have inadequate appreciation of the 
charges against him.  He was found to have adequate capacity 
to disclose to his attorney available pertinent facts 
surrounding the offense.  He demonstrated an appreciation of 
the range and nature of possible penalties for the offense.  
He appeared able to relate to his attorney and to assist in 
planning his defense.  He clearly understood the adversarial 
nature of the legal process and understood the jobs of 
individuals in the legal system.  He appeared quite capable 
of manifesting appropriate courtroom behavior and to 
testifying relevantly.  He appeared motivated to help himself 
in the legal process.

Mental status examination found the veteran adequately 
oriented to his surroundings.  He did not know the day of the 
week or specific date but knew it to be December 26 or 
December 27.  He was able to complete serial sevens with just 
one error in six calculations.  He was able to adequately 
interpret proverbs.  His recent memory appeared to be intact 
based on his ability to recall two of four words after a five 
minute delay.  After being told the words again, he 
remembered all four after an additional five minutes.  
Attention and concentration appeared to be within relatively 
normal limits based on his ability to repeat six digits 
forward and five digits backward.  The content of his speech 
was relevant, logical, and goal-directed.  There was no 
evidence of delusions in his speech.  There was no evidence 
of flight of ideas or loosening of associations in his 
speech.  There were no reports of hallucinations and there 
was nothing unusual or bizarre in his behavior or mannerisms.  
He did not appear to be in a manic phase at the time.

Testing noted schizoid and paranoid aspects of his 
personality.  He was found to be suffering with quite 
significant depression and anxiety and he had a number of 
somatic complaints.  His responses indicated a propensity to 
abuse alcohol.  The test results were consistent with 
diagnoses of major depression and post-traumatic stress 
disorder.  Anxiety symptoms likely present included feelings 
of restlessness, apprehension, worry, impatience, 
irritability, sleep difficulty, and periods of lack of 
concentration.  His somatic complaints likely interrelated 
with stress, conflict, emotional experiences, personality 
factors, and interpersonal relationships.  The veteran's 
schizoid and paranoid personality features likely resulted in 
his preferring to isolate himself from others rather than 
become socially and emotionally involved.  When he was 
involved with others he was likely to be distrustful and 
suspicious of their intentions.  The examiner noted that this 
type of personality is often found among individuals with 
post-traumatic stress disorder.  When individuals with 
similar personality patterns feel that they are being 
impinged upon or threatened in any way, they are likely to 
become quite concerned, anxious, and panicky and may over-
react to protect themselves.

Based on the available information, the examiner felt that it 
could certainly be argued that the veteran was in a 
dissociated state at the time of the offense due to his post-
traumatic stress disorder.  While he clearly knew that 
shooting another person would be wrong, he had no 
recollection of shooting anyone, and he recalled believing 
that he and his family may have been in danger at the time of 
the offense.  In this scenario, his actions at the time of 
the offense could very likely have been self-defensive 
actions in his own thinking.  It was believed that in this 
scenario, he may very well have been insane at the time of 
his offense.  The examiner noted that if the veteran planned 
to use an insanity defense, his claims about past treatment 
and mental health problems would need to be verified by 
securing his actual records.  The examiner thought it would 
be most helpful if there was documentation of past episodes 
where he behaved in an aggressive manner in what would appear 
to have been a dissociated state associated with his post-
traumatic stress disorder or a manic state associated with 
his bipolar disorder.

The examiner concluded that the veteran was clearly in need 
of ongoing treatment services for his post-traumatic stress 
disorder and should be receiving those services on a regular 
basis.  It was less clear if he required in psychotropic 
medication on an ongoing basis.  It appeared that he could 
benefit from evaluation for anti-depressant medication at 
that time.  He stated that he had been treated for bipolar 
disorder with lithium in the past.  While the veteran was 
clearly believed to be in need of psychological intervention, 
he was not found to meet criteria for involuntary 
hospitalization at that time.

VA has requested medical records from the Social Security 
Administration and from the veteran's private treatment 
provider Circles of Care.  However, neither organization 
provided records.  The veteran was informed that the Circles 
of Care records were not of record and was provided the 
opportunity to acquire and submit those records.  However, 
the veteran has not acquired and submitted those records.  
Therefore, the claim will be decided without that evidence.  
The Social Security Administration indicated that the veteran 
had not filed a claim for disability benefits.

The Board finds that the criteria for entitlement to service 
connection for a psychiatric disorder, to include post-
traumatic stress disorder, are not met.  The evidence does 
not show that the veteran was treated for a psychiatric 
disorder during his honorable active service or that any 
psychosis manifested to a compensable degree within one year 
following his separation from honorable active service in 
June 1952.

Furthermore, the Board finds that although the veteran has 
been diagnosed with a variety of mental disorders besides 
post-traumatic stress disorder (bipolar disorder, bipolar 
affective disorder, affective disorder, possible delusional 
disorder, general anxiety disorder), the competent medical 
evidence of record does not show that any of those disorders 
was incurred in or aggravated by the veteran's active 
honorable service or is proximately due to or the result of 
any disease or injury incurred in or aggravated by service.  
The evidence of record does not show a causal relationship 
between any of those mental disorders and the veteran's 
service.

The Board notes that some medical records diagnose the 
veteran with a personality disorder.  Service connection may 
not be established for a personality disorder which is 
considered a congenital or development defect and not a 
disability for which service connection may be granted.

The Board finds that a psychiatric disorder, exclusive of 
post-traumatic stress disorder, was not incurred in or 
aggravated by service and is not shown to be proximately due 
to or the result of any disease or injury incurred in or 
aggravated by service.  Therefore, service connection for a 
psychiatric disorder, exclusive of post-traumatic stress 
disorder, is not warranted.

The Board also finds that post-traumatic stress disorder was 
not incurred in or aggravated by service, nor is post-
traumatic stress disorder shown to be proximately due to or 
the result of any disease or injury incurred in or aggravated 
by service.  Therefore, the Board finds that service 
connection for post-traumatic stress disorder is not 
warranted.

The Board has examined the voluminous evidence related to the 
veteran's claims that his post-traumatic stress disorder is 
the result of his active honorable service.  However, the 
Board finds that the preponderance of the evidence is 
unfavorable and entitlement to service connection for post-
traumatic stress disorder is denied.

The Board finds that there is no objective evidence of record 
which indicates that the veteran engaged in combat with the 
enemy.  Therefore, in the absence of any objective evidence 
indicating that the veteran engaged in combat with the enemy, 
the Board finds that the veteran did not engage in combat 
with the enemy during his active honorable service.  
Therefore, the Board is not obligated to accept the veteran's 
lay testimony as conclusive as to his alleged inservice 
stressors.  Thus, the Board must determine based on the 
evidence of record whether or not the veteran's alleged 
stressors occurred.

The Board finds that the evidence of record verifies the 
veteran's participation in Operation Greenhouse, an 
atmospheric nuclear test series conducted in 1951.  
Therefore, the Board finds that alleged stressor event to be 
verified by objective evidence.

The Board also finds that the veteran's service medical 
records verify that he received first degree burns of the 
face and left forearm when his engineer boat caught fire at 
the pier.  Therefore, the Board finds that the veteran's 
allegations of having had a boat catch on fire are verified.

The veteran's other alleged stressors, that he witnessed a 
sinking ship and his Captain refused to lend assistance to 
sailors jumping off of it, that his ship was strafed by our 
own planes, that his ship had a damaged rudder and was 
stranded at sea for five days, that he worked grave duty, 
that he was blown one hundred feet into the air and landed in 
the water, that he moved dangerous dynamite, and that he swam 
in shark infested waters to save another sailor, are not 
verified by the objective evidence of record.  Therefore, the 
Board finds that those stressors have not been objectively 
verified.

The Board notes that only the September 1998 VA examination 
was conducted so as to report the veteran's alleged stressors 
and to determine whether those stressors were sufficient to 
support a diagnosis of post-traumatic stress disorder.  
Therefore, the Board finds that examination to be the most 
persuasive evidence of record.

The Board has examined the evidence of record which does 
provide a diagnosis of post-traumatic stress disorder and has 
found that evidence to be unpersuasive.  A December 1993 
private physician's letter provides a diagnosis of post-
traumatic stress disorder based upon "his experiences in the 
military during the war."  However, there is no evidence 
showing that diagnosis of post-traumatic stress disorder was 
rendered using only the alleged stressors whose occurrence 
had been verified by VA.  The examiner did not attribute the 
veteran's post-traumatic stress disorder to the veteran's 
having witnessed atmospheric nuclear testing or to having 
been on a boat which caught on fire.

An April 1994 private physician's letter confirms the 
diagnosis of post-traumatic stress disorder, without any 
explanation of what alleged stressors were considered in 
making that determination.  A December 1994 VA medical report 
notes a diagnosis of post-traumatic stress disorder without 
any other information provided.  There is no statement of 
what alleged stressors were considered in finding that the 
veteran met the criteria for a diagnosis of post-traumatic 
stress disorder.

An April 1995 private physician's letter notes that the 
veteran was receiving treatment for post-traumatic stress 
disorder.  The physician stated that the veteran met the 
criteria for a diagnosis of post-traumatic stress disorder 
and recited the criteria.  However, the physician did not 
state what alleged stressors were considered in determining 
that the veteran met the criteria for a diagnosis of post-
traumatic stress disorder.

A December 1998 private examination also provided a diagnosis 
of post-traumatic stress disorder.  The examiner recited the 
veteran's alleged stressors of having been exposed to 
radiation in the South Pacific during World War II and being 
blown from a patrol boat during the atomic explosion and 
having to survive in shark infested waters off the Marshall 
Islands.  The examiner found that the veteran was often 
troubled by recollections of his war experiences having 
frequent dreams, flashbacks, and fits of rage.  The Board 
finds that the private examiner relied in part upon events 
whose existence the Board has rejected in rendering a 
diagnosis of post-traumatic stress disorder, most notably the 
veteran's allegation of having been blown into shark infested 
waters by an explosion.  Therefore, the Board finds that 
examination inadequate for the purpose of establishing the 
existence of post-traumatic stress disorder.  See, West v. 
Brown, 7 Vet. App. 70, 78 (1994).  The Board also notes that 
examination was conducted without access to the veteran's 
medical history and claims folder and that the examiner 
recommended that the veteran's actual records be acquired in 
order for the veteran to use an insanity defense at trial.

The September 1998 VA post-traumatic stress disorder 
examination properly examined the veteran's alleged stressors 
and found those alleged stressors, collectively, to not be 
productive of post-traumatic stress disorder.  That 
examination provided a diagnosis of bipolar disorder and 
proposed to rule out a diagnosis of delusional disorder, 
persecutory type.  The Board finds that examination is the 
most persuasive evidence as the examiner properly considered 
the veteran's alleged stressors in order to determine whether 
they were sufficient stressors to be productive of post-
traumatic stress disorder.  The Board also notes that the 
veteran's treatment history with VA contains diagnoses of 
bipolar disorder, bipolar affective disorder, general anxiety 
disorder, and personality disorder, rather than post-
traumatic stress disorder.  Therefore, the Board finds that 
the majority of the evidence of record shows diagnoses other 
than post-traumatic stress disorder and that evidence is the 
most persuasive as discussed above.  Thus, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
post-traumatic stress disorder.

The Board finds that the preponderance of the evidence shows 
that the veteran does not have post-traumatic stress 
disorder.  In addition, the Board finds that there is no 
evidence of record which provides a diagnosis of post-
traumatic stress disorder based solely upon the stressors 
whose occurrence has been verified by the Board.  The Board 
rejects those diagnoses of post-traumatic stress disorder 
which are found in the veteran's claims folder as defectively 
rendered as they were based in part on stressors whose 
existence has not been verified by the Board, or in some 
instances the physicians failed to state what stressors they 
considered in providing the diagnosis of post-traumatic 
stress disorder.  As there is no diagnosis of post-traumatic 
stress disorder of record based upon stressors whose 
existence has been verified by the Board, the Board finds 
that service connection for post-traumatic stress disorder is 
not warranted.

Accordingly, the Board finds that a psychiatric disorder, to 
include post-traumatic stress disorder, was not incurred in 
or aggravated during the veteran's active honorable service, 
nor is any psychiatric disorder, to include post-traumatic 
stress disorder, proximately due to or the result of any 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 4.125 (1999).


ORDER

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder, is denied.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 

